DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on August 21, 2019
Claims 1-30 are pending 
Examiner’s Note: Paragraph 0060 of the specification merely suggests that a processor may consist of one or more cores. The specification further recites in paragraph 0141 that the functional components, circuits, etc may be implemented as software, per se. It is suggested that the claims be amended to recite a hardware processor.


Drawings
Acknowledgment is made of applicant’s drawings submitted on 8/21/2019.

Oath/Declaration
Acknowledgment is made of applicant’s oath submitted on 10/15/2019

Application Data Sheet
Acknowledgment is made of applicant’s application data sheet submitted on 8/21/2019.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter as failing to fall within a statutory category and as being directed to software per se since the claim(s) are missing a hardware element in the body of the claim limitations. Although the claim recites a processor, it does not inherently mean that the claim(s) are directed to a machine. In the broadest reasonable interpretation, a processor may be interpreted as software, per se. Therefore, it is interpreted that all the features in the claim are software. Therefore claim(s) 13-20 are interpreted as software per se and are not statutory since they are missing a hardware element in the body of the claim limitations to perform the steps.  




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 30 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter.  The claim recites a means for collecting… information, means for storing…information, means for evaluating…information, means for…setting…a flag, and means for performing…actuation…. However, the written description fails to disclose sufficient corresponding structure, material, or acts for the claimed function. For a device implemented means-plus-function element, the corresponding structure must include the algorithm as well as the general purpose computer or microprocessor.




The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application is given its broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Claim 30 recites a means for collecting… information, means for storing…information, means for evaluating…information, means for…setting…a flag, and means for performing…actuation…However, a review of the specification does not disclose the language of a means for performing any functions. Consequently, the specification fails to cite sufficient structure to implement the cited functions of collecting, storing, evaluating, setting, and performing.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph.



Citation of Relevant Prior Art 
US 2020/0350778, Nemecek et al 5/2/2019, discloses wirelessly programming control devices over long distances that may entail firmware updates and downloading of a bootloader image.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.) Claims 1-3, 11-13, 20-22, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140317612, Ayanam

 	In regards to claim 1, Ayanam teaches a method of operating a mobile device, comprising: collecting, by a processor in the mobile device, flashing information(see US 20140317612, Ayanam, para. 0062 and fig. 4A, step 412, where a BMC receives version information during a flashing process, wherein the BMC may be a portable device); storing, by the processor, the collected flashing information in a secure area of the mobile device (see US 20140317612, Ayanam, para. 0091, where during the flashing process, backup critical information is stored in the area of the BMC and is protected as read-only[i.e. secure]); evaluating, by the processor on each reboot of the mobile device, flashing information stored in the secure area of the mobile device and information stored in a secured action-command information structure to generate an evaluation result (see US 20140317612, Ayanam, para. 0089, 0091, fig. 8A, steps 814,816, and 818, where a flashing process is implemented after rebooting, wherein the stored flashing information is compared[i.e. evaluated] to the current information and subsequently validated or aborted, wherein a flasher module[i.e. secured action-command information structure] forms part of the flash memory[fig. 1, item 156] and embodies functions[i.e. commands-para. 0061] for performing the action of copying the critical information from the protected partition B[i.e. secure area] of the flash memory to the volatile memory and subsequently compared to the replacement information[step 836]); selectively setting, by the processor based on the evaluation result, a tampered flag or bit in the secure area of the mobile device(see US 20140317612, Ayanam, para. 0093, where a validity flag is set based on the critical information being valid); and performing, by the processor, a responsive actuation operation in response to determining that the tampered flag or bit has been set(see US 20140317612, Ayanam, para. 0093 and fig. 8B, step 856, response to the flag of the critical information being set, the BMC is rebooted).
  
 	In regards to claim 2, Ayanam teaches the method of claim 1, wherein collecting flashing information comprises at least one or more of: collecting flashing information in response to detecting an erase command in a boot sequence (see US 20140317612, Ayanam, fig. 8B, step 840, where a block is erase and a corresponding block of replacement firmware acquired during the flashing process is written[i.e. collected] to the block and subsequently followed by a reboot[856]); collecting flashing information in response to detecting a program command in the boot sequence; collecting flashing information in response to detecting a software update image from an over-the-air update server(see US 20140317612, Ayanam, para. 0050 and fig. 4A, in response to receiving replacement firmware[i.e. 414, software update], new critical information[i.e. flashing information] is additionally received during the flashing process[416], where in the information may be received via a wireless network[i.e. over-the-air]); or collecting flashing information in response to determining that a primary bootloader (PBL) of a secure boot feature of the mobile device failed to verify a secondary bootloader (SBL) and the mobile device has commenced entering emergency download mode (EDL).  

(see US 20140317612, Ayanam, para. 0024 and fig. 4A, where an instruction[i.e. command] may be received that causes firmware to be updated during a flashing process); a result generated in the mobile device from performance of the command issued by the flashing source; or a number of times that flashing operations have been detected on the mobile device over a period of time.
  
 	In regards to claim 11, Ayanam teaches the method of claim 1, wherein storing the collected flashing information in the secure area of the mobile device comprises storing flash control information in the secure area: during a first bootup of the mobile device; when secure boot is enabled; or during the provisioning of secure areas of the mobile device(see US 20140317612, Ayanam, para. 0088, where backup critical information is made as read-only during a flashing process by making storing the back-up information as protected[i.e. secure]).  
 	In regards to claim 12, Ayanam teaches a mobile device, comprising: a processor configured with processor-executable software instructions to: collect flashing information(see US 20140317612, Ayanam, para. 0062 and fig. 4A, step 412, where a BMC receives version information during a flashing process, wherein the BMC may be a portable device); store the collected flashing information in a secure area of the mobile device(see US 20140317612, Ayanam, para. 0091, where during the flashing process, backup critical information is stored in the area of the BMC and is protected as read-only[i.e. secure]); evaluate, on each reboot of the mobile device, flashing information stored in the secure area of the mobile device and information stored in a secured action-command information structure to generate an evaluation result(see US 20140317612, Ayanam, para. 0089, 0091, fig. 8A, steps 814,816, and 818, where a flashing process is implemented after rebooting, wherein the stored flashing information is compared[i.e. evaluated] to the current information and subsequently validated or aborted, wherein a flasher module[i.e. secure action-command information structure] forms part of the flash memory[fig. 1, item 156] and embodies functions[i.e. commands-para. 0061] for performing the action of copying the critical information from the protected partition B[i.e. secure area] of the flash memory to the volatile memory and subsequently compared to the replacement information[step 836]); (see US 20140317612, Ayanam, para. 0093, where a validity flag is set based on the critical information being valid); and perform a responsive actuation operation in response to determining that the tampered flag or bit has been set(see US 20140317612, Ayanam, para. 0093 and fig. 8B, step 856, response to the flag of the critical information being set, the BMC is rebooted).  
 	In regards to claim 13, Ayanam teaches the mobile device of claim 12, wherein the processor is configured with processor-executable software instructions to collect flashing information by one or more of: collecting flashing information in response to detecting an erase command in a boot sequence(see US 20140317612, Ayanam, fig. 8B, step 840, where a block is erase and a corresponding block of replacement firmware acquired during the flashing process is written[i.e. collected] to the block and subsequently followed by a reboot[856]); collecting flashing information in response to detecting a program command in the boot sequence; collecting flashing information in response to detecting a software update image from an over-the-air update server(see US 20140317612, Ayanam, para. 0050 and fig. 4A, in response to receiving replacement firmware[i.e. 414, software update], new critical information[i.e. flashing information] is additionally received during the flashing process[416], where in the information may be received via a wireless network[i.e. over-the-air]);  47Attorney Docket No. 192091 collecting flashing information in response to determining that a primary bootloader (PBL) of a secure boot feature of the mobile device failed to verify a secondary bootloader (SBL) and the mobile device has commenced entering emergency download mode (EDL); collecting flashing source information identifying a flashing source; collecting information identifying a command issued by the flashing source; collecting information identifying an action performed by the mobile device in response to the command issued by the flashing source(see US 20140317612, Ayanam, para. 0024 and fig. 4A, where an instruction[i.e. command] may be received that causes firmware to be updated during a flashing process); collecting a result generated in the mobile device from performance of the command issued by the flashing source; or collecting a number of times that flashing operations have been detected on the mobile device over a period of time.  
 	In regards to claim 20, Ayanam teaches the mobile device of claim 12, wherein the processor is configured with processor-executable software instructions to store the collected flashing information in the secure area of the mobile device by storing flash control information in the secure area: during a first bootup of the mobile device; when secure boot is enabled; or during the provisioning of secure areas of the mobile device(see US 20140317612, Ayanam, para. 0088, where backup critical information is made as read-only during a flashing process by making storing the back-up information as protected[i.e. secure]).
 	In regards to claim 21, Ayanam teaches a non-transitory computer readable storage medium having stored thereon processor-executable software instructions configured to cause a processor in a mobile device to perform operations comprising: collecting flashing information(see US 20140317612, Ayanam, para. 0062 and fig. 4A, step 412, where a BMC receives version information during a flashing process, wherein the BMC may be a portable device); storing the collected flashing information in a secure area of the mobile device(see US 20140317612, Ayanam, para. 0091, where during the flashing process, backup critical information is stored in the area of the BMC and is protected as read-only[i.e. secure]); evaluating, on each reboot of the mobile device, flashing information stored in the secure area of the mobile device and information stored in a secured action-command information structure to generate an evaluation result(see US 20140317612, Ayanam, para. 0089, 0091, fig. 8A, steps 814,816, and 818, where a flashing process is implemented after rebooting, wherein the stored flashing information is compared[i.e. evaluated] to the current information and subsequently validated or aborted, wherein a flasher module[i.e. action-command information structure] forms part of the flash memory[fig. 1, item 156] and embodies functions[i.e. commands-para. 0061] for performing the action of copying the critical information from the protected partition B[i.e. secure area] of the flash memory to the volatile memory and subsequently compared to the replacement information[step 836]); selectively setting, based on the evaluation result, a tampered flag or bit in the secure area of the mobile device(see US 20140317612, Ayanam, para. 0093, where a validity flag is set based on the critical information being valid); and  50performing a responsive actuation operation in response to determining that the tampered flag or bit has been set(see US 20140317612, Ayanam, para. 0093 and fig. 8B, step 856, response to the flag of the critical information being set, the BMC is rebooted).  
 	In regards to claim 22, Ayanam teaches the non-transitory computer readable storage medium of claim 21, wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that collecting flashing information comprises at least one or more of: collecting flashing information in response to detecting an erase command in a boot sequence(see US 20140317612, Ayanam, fig. 8B, step 840, where a block is erase and a corresponding block of replacement firmware acquired during the flashing process is written[i.e. collected] to the block and subsequently followed by a reboot[856]); collecting flashing information in response to detecting a program command in the boot sequence; collecting flashing information in response to detecting a software update image from an over-the-air update server(see US 20140317612, Ayanam, para. 0050 and fig. 4A, in response to receiving replacement firmware[i.e. 414, software update], new critical information[i.e. flashing information] is additionally received during the flashing process[416], where in the information may be received via a wireless network[i.e. over-the-air]); collecting flashing information in response to determining that a primary bootloader (PBL) of a secure boot feature of the mobile device failed to verify a secondary bootloader (SBL) and the mobile device has commenced entering emergency download mode (EDL); collecting flashing source information identifying a flashing source; collecting information identifying a command issued by the flashing source; collecting information identifying an action performed by the mobile device in response to the command issued by the flashing source(see US 20140317612, Ayanam, para. 0024 and fig. 4A, where an instruction[i.e. command] may be received that causes firmware to be updated during a flashing process); collecting a result generated in the mobile device from performance of the command issued by the flashing source; or collecting a number of times that flashing operations have been detected on the mobile device over a period of time. 
 	In regards to claim 29, Ayanam teaches the non-transitory computer readable storage medium of claim 21, wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that storing the collected flashing information in the secure area of the mobile device comprises (see US 20140317612, Ayanam, para. 0088, where backup critical information is made as read-only during a flashing process by making storing the back-up information as protected[i.e. secure]).  
 	In regards to claim 30, Ayanam teaches a mobile device, comprising: means for collecting flashing information(see US 20140317612, Ayanam, para. 0062 and fig. 4A, step 412, where a BMC receives version information during a flashing process, wherein the BMC may be a portable device); means for storing the collected flashing information in a secure area of the mobile device(see US 20140317612, Ayanam, para. 0091, where during the flashing process, backup critical information is stored in the area of the BMC and is protected as read-only[i.e. secure]); means for evaluating, on each reboot of the mobile device, flashing information stored in the secure area of the mobile device and information stored in a secured action-command information structure to generate an evaluation result(see US 20140317612, Ayanam, para. 0089, 0091, fig. 8A, steps 814,816, and 818, where a flashing process is implemented after rebooting, wherein the stored flashing information is compared[i.e. evaluated] to the current information and subsequently validated or aborted, wherein a flasher module[i.e. action-command information structure] forms part of the flash memory[fig. 1, item 156] and embodies functions[i.e. commands-para. 0061] for performing the action of copying the critical information from the protected partition B[i.e. secure area] of the flash memory to the volatile memory and subsequently compared to the replacement information[step 836]); means for selectively setting, based on the evaluation result, a tampered flag or bit in the secure area of the mobile device(see US 20140317612, Ayanam, para. 0093, where a validity flag is set based on the critical information being valid); and means for performing a responsive actuation operation in response to determining that the tampered flag or bit has been set(see US 20140317612, Ayanam, para. 0093 and fig. 8B, step 856, response to the flag of the critical information being set, the BMC is rebooted).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.) Claims 4, 5, 14, 15, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140317612, Ayanam in view US 20030014663, Sormunen

 	In regards to claim 4, Ayanam teaches the method of claim 1. Ayanam does not teach wherein the secured action-command information structure stores values hashed with an International Mobile Equipment Identity (IMEI) number or a hardware key (HW key) in an instruction memory or another secure area of the mobile device; and wherein evaluating, on each reboot of the mobile device, flashing information stored in the secure area of the mobile device and information stored in the secured action-command information structure to generate the evaluation result comprises comparing flashing information stored in the secure area of the mobile device with a value hashed with the IMEI number or the HW key in the instruction memory or other secure area of the mobile device 	However, Sormunen teaches wherein the secured action-command information structure stores values hashed with an International Mobile Equipment Identity (IMEI) number or a hardware key (HW key) in an instruction memory or another secure area of the mobile device(see US 20030014663, Sormunen, para. 0034, where a hash is generated from a plurality of parameters consisting of the IMEI, wherein the information is stored in a programmable read-only memory); and wherein evaluating, on each reboot of the mobile device, flashing information stored in the secure area of the mobile device and information stored in the secured action-command information structure to generate the evaluation result comprises comparing flashing information stored in the secure area of the mobile device with a value hashed with the IMEI number or the HW key in the instruction memory or other secure area of the mobile device (see US 20030014663, Sormunen, para. 0014 and 0047 and fig. 6, where a boot-up consists of a 2-step process involving verification check-up steps using the hash value, wherein the hash is compared[i.e. evaluated] with data).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ayanam with the teaching of Sormunen because a user would have been motivated to protect the boot process, taught by Ayanam, by applying check-up data, taught by Sormunen, in order insure the trustworthiness of the boot program from malicious attacks(see Sormunen, para. 0014)
 
 	In regards to claim 5, Ayanam teaches the method of claim 1. Ayanam does not teach wherein evaluating, on each reboot of the mobile device, flashing information stored in the secure area of the mobile device and information stored in the secured action-command information structure to generate the evaluation result comprises: comparing, on each reboot, flashing information stored in the secure area with the information stored in the secured action-command information structure to determine  (see US 20030014663, Sormunen, para. 0014 and 0047, where hash information, associated with the boot-up process, is compared to determine if data information can be trusted or not[i.e. non-benign]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ayanam with the teaching of Sormunen because a user would have been motivated to protect the boot process, taught by Ayanam, by applying check-up data, taught by Sormunen, in order insure the trustworthiness of the boot program from malicious attacks(see Sormunen, para. 0014)
  
 	In regards to claim 14, Ayanam teaches the mobile device of claim 12. Ayanam does not teach wherein the secured action-command information structure stores values hashed with an International Mobile Equipment Identity (IMEI) number or a hardware key (HW key) in an instruction memory or another secure area of the mobile device; and wherein the processor is configured with processor-executable software instructions to evaluate, on each reboot of the mobile device, flashing information stored in the secure  	However, Sormunen teaches wherein the secured action-command information structure stores values hashed with an International Mobile Equipment Identity (IMEI) number or a hardware key (HW key) in an instruction memory or another secure area of the mobile device(see US 20030014663, Sormunen, para. 0034, where a hash is generated from a plurality of parameters consisting of the IMEI, wherein the information is stored in a programmable read-only memory); and wherein the processor is configured with processor-executable software instructions to evaluate, on each reboot of the mobile device, flashing information stored in the secure area of the mobile device and information stored in the secured action-command information structure to generate the evaluation result by comparing flashing information stored in the secure area of the mobile device with a value hashed with the IMEI number or the HW key in the instruction memory or other secure area of the mobile device(see US 20030014663, Sormunen, para. 0014 and 0047 and fig. 6, where a boot-up consists of a 2-step process involving verification check-up steps using the hash value, wherein the hash is compared[i.e. evaluated] with data). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ayanam with the teaching of Sormunen because a user would have been motivated to protect the boot process, (see Sormunen, para. 0014)  
 	In regards to claim 15, Ayanam teaches the mobile device of claim 12. Ayanam does not teach wherein the processor is configured with processor-executable software instructions to evaluate, on each reboot of the mobile device, flashing information stored in the secure area of the mobile device and information stored in the secured action-command information structure to generate the evaluation result by:  48Attorney Docket No. 192091 comparing, on each reboot, flashing information stored in the secure area with the information stored in the secured action-command information structure to determine whether flashing operations completed most recently were non- benign 	However, Sormunen teaches wherein the processor is configured with processor-executable software instructions to evaluate, on each reboot of the mobile device, flashing information stored in the secure area of the mobile device and information stored in the secured action-command information structure to generate the evaluation result by:  48Attorney Docket No. 192091 comparing, on each reboot, flashing information stored in the secure area with the information stored in the secured action-command information structure to determine whether flashing operations completed most recently were non- benign(see US 20030014663, Sormunen, para. 0014 and 0047, where hash information, associated with the boot-up process, is compared to determine if data information can be trusted or not[i.e. non-benign]).(see Sormunen, para. 0014)
 	In regards to claim 23, Ayanam teaches the non-transitory computer readable storage medium of claim 21. Ayanam does not teach wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that: the secured action-command information structure stores values hashed 51Attorney Docket No. 192091 with an International Mobile Equipment Identity (IMEI) number or a hardware key (HW key) in an instruction memory or another secure area of the mobile device; and evaluating, on each reboot of the mobile device, flashing information stored in the secure area of the mobile device and information stored in the secured action-command information structure to generate the evaluation result comprises comparing flashing information stored in the secure area of the mobile device with a value hashed with the IMEI number or the HW key in the instruction memory or other secure area of the mobile device 	However, Sormunen teaches wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that: the secured action-command information structure stores values hashed 51Attorney (see US 20030014663, Sormunen, para. 0034, where a hash is generated from a plurality of parameters consisting of the IMEI, wherein the information is stored in a programmable read-only memory); and evaluating, on each reboot of the mobile device, flashing information stored in the secure area of the mobile device and information stored in the secured action-command information structure to generate the evaluation result comprises comparing flashing information stored in the secure area of the mobile device with a value hashed with the IMEI number or the HW key in the instruction memory or other secure area of the mobile device(see US 20030014663, Sormunen, para. 0014 and 0047 and fig. 6, where a boot-up consists of a 2-step process involving verification check-up steps using the hash value, wherein the hash is compared[i.e. evaluated] with data).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ayanam with the teaching of Sormunen because a user would have been motivated to protect the boot process, taught by Ayanam, by applying check-up data, taught by Sormunen, in order insure the trustworthiness of the boot program from malicious attacks(see Sormunen, para. 0014) 
 	In regards to claim 24, Ayanam teaches the non-transitory computer readable storage medium of claim 21. Ayanam does not teach wherein the stored processor-executable software instructions are configured to cause a processor to perform (see US 20030014663, Sormunen, para. 0014 and 0047, where hash information, associated with the boot-up process, is compared to determine if data information can be trusted or not[i.e. non-benign]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ayanam with the teaching of Sormunen because a user would have been motivated to protect the boot process, taught by Ayanam, by applying check-up data, taught by Sormunen, in order insure the trustworthiness of the boot program from malicious attacks(see Sormunen, para. 0014)



 	In regards to claim 6, Ayanam teaches the method of claim 1. Ayanam does not teach wherein storing the collected flashing information in 45Attorney Docket No. 192091 the secure area of the mobile device comprises: incrementing a flashing counter in the secure area of the mobile device that identifies a number of times that flashing operations have been detected on the mobile device 	However, Paaske teaches wherein storing the collected flashing information in 45Attorney Docket No. 192091 the secure area of the mobile device comprises: incrementing a flashing counter in the secure area of the mobile device that identifies a number of times that flashing operations have been detected on the mobile device(see US 20060107032, Paaske, para. 0196, where a counter is incremented each time an authentication and encryption operation is performed).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ayanam with the teaching of Paaske because a user would have been motivated to enhance the protection of the system taught by Ayanam by utilizing an instruction memory storing operating code and a cryptographic engine in order to authenticate the operating code and protect the system from unauthorized tampering(see Paaske, para. 0028) 

 	In regards to claim 16, Ayanam teaches the mobile device of claim 12. Ayanam does not teach the processor is configured with processor- executable software (see US 20060107032, Paaske, para. 0196, where a counter is incremented each time an authentication and encryption operation is performed). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ayanam with the teaching of Paaske because a user would have been motivated to enhance the protection of the system taught by Ayanam by utilizing an instruction memory storing operating code and a cryptographic engine in order to authenticate the operating code and protect the system from unauthorized tampering(see Paaske, para. 0028)
 	In regards to claim 25, Ayanam teaches the non-transitory computer readable storage medium of claim 21. Ayanam does not teach wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that storing the collected flashing information in the secure area of the mobile device comprises: (see US 20060107032, Paaske, para. 0196, where a counter is incremented each time an authentication and encryption operation is performed). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ayanam with the teaching of Paaske because a user would have been motivated to enhance the protection of the system taught by Ayanam by utilizing an instruction memory storing operating code and a cryptographic engine in order to authenticate the operating code and protect the system from unauthorized tampering(see Paaske, para. 0028)


4.) Claims 7, 10, 17, 19, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140317612, Ayanam in view US 20200042306, Kiyama

 	In regards to claim 7, Ayanam teaches the method of claim 1, further comprising: wherein selectively setting the tampered flag or bit in the secure area of the mobile device comprises setting, by the processor, the tampered flag or bit in the secure area (see US 20140317612, Ayanam, para. 0093, where a validity flag is set based on the critical information being valid); 	Ayanam does not teach determining, by the processor based on the evaluation result, a probability value that identifies a likelihood that a detected flashing operation is an unauthorized flashing operation; and determining, by the processor, whether the probability value exceeds a threshold value; 	However, Kiyama teaches determining, by the processor based on the evaluation result, a probability value that identifies a likelihood that a detected flashing operation is an unauthorized flashing operation (see US 20200042306, Kiyama, para. 0117, where a probability is determined based on the amount of times an software update has occurred suggesting an erroneous operation[i.e. unauthorized]); and determining, by the processor, whether the probability value exceeds a threshold value(see US 20200042306, Kiyama, para. 0117, where the probability is compared to an update amount[i.e. threshold]).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ayanam with the teaching of Kiyama because a user would have been motivated to enhance protection of software distribution, taught by Ayanam, by tracking the amount of software downloads, taught by Kiyama, in order to minimize distribution errors(see Kiyama,para. 0007)

 	In regards to claim 10, the combination of Ayanam and Kiyama teach the method of claim 7, wherein determining the probability value that identifies the likelihood that the (see US 20200042306, Kiyama, para. 0117, where a probability is determined based on the number of times software has been updated). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ayanam with the teaching of Kiyama because a user would have been motivated to enhance protection of software distribution, taught by Ayanam, by tracking the amount of software downloads, taught by Kiyama, in order to minimize distribution errors(see Kiyama,para. 0007)

 	In regards to claim 17, Ayanam teaches the mobile device of claim 12, wherein the processor is further configured with processor-executable software instructions to:  	wherein the processor is configured with processor-executable software instructions to selectively set the tampered flag or bit in the secure area of the mobile device by setting the tampered flag or bit in the secure area of the mobile device in response to determining that the probability value exceeds the threshold value(see US 20140317612, Ayanam, para. 0093, where a validity flag is set based on the critical information being valid); and 	Ayanam does not teach determine, based on the evaluation result, a probability value that identifies a likelihood that a detected flashing operation is an unauthorized flashing operation; and determine whether the probability value exceeds a threshold value;(see US 20200042306, Kiyama, para. 0117, where a probability is determined based on the amount of times an software update has occurred suggesting an erroneous operation[i.e. unauthorized]); and determine whether the probability value exceeds a threshold value(see US 20200042306, Kiyama, para. 0117, where the probability is compared to an update amount[i.e. threshold]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ayanam with the teaching of Kiyama because a user would have been motivated to enhance protection of software distribution, taught by Ayanam, by tracking the amount of software downloads, taught by Kiyama, in order to minimize distribution errors(see Kiyama,para. 0007)  
 	In regards to claim 19, the combination of Ayanam and Kiyama teach the mobile device of claim 17, wherein the processor is configured with processor-executable software instructions to determine the probability value that identifies the likelihood that the detected flashing operation is the unauthorized flashing operation by determining the probability value based on a number of times that flashing operations have been detected on the mobile device(see US 20200042306, Kiyama, para. 0117, where a probability is determined based on the number of times software has been updated).   	It would have been obvious to one of ordinary skill in the art before the effective (see Kiyama,para. 0007)

 	In regards to claim 26, Ayanam teaches the non-transitory computer readable storage medium of claim 21, wherein:  	the stored processor-executable software instructions are configured to cause a processor to perform operations such that selectively setting the tampered flag or bit in the secure area of the mobile device comprises setting, by the processor, the tampered flag or bit in the secure area of the mobile device in response to determining that the probability value exceeds the threshold value(see US 20140317612, Ayanam, para. 0093, where a validity flag is set based on the critical information being valid); and 	Ayanam does not teach the stored processor-executable software instructions are configured to 52Attorney Docket No. 192091 cause a processor to perform operations further comprising: determining, based on the evaluation result, a probability value that identifies a likelihood that a detected flashing operation is an unauthorized flashing operation; and determining whether the probability value exceeds a threshold value; 	However, Kiyama teaches the stored processor-executable software instructions are configured to 52Attorney Docket No. 192091 cause a processor to perform operations further comprising: determining, based on the evaluation result, a probability value that identifies a (see US 20200042306, Kiyama, para. 0117, where a probability is determined based on the amount of times an software update has occurred suggesting an erroneous operation[i.e. unauthorized]); and determining whether the probability value exceeds a threshold value(see US 20200042306, Kiyama, para. 0117, where the probability is compared to an update amount[i.e. threshold]).. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ayanam with the teaching of Kiyama because a user would have been motivated to enhance protection of software distribution, taught by Ayanam, by tracking the amount of software downloads, taught by Kiyama, in order to minimize distribution errors(see Kiyama,para. 0007)
 	In regards to claim 28, the combination of Ayanam and Kiyama teach the non-transitory computer readable storage medium of claim 26, wherein the stored processor-executable software instructions are configured to cause a processor to perform operations such that determining the probability value that identifies the likelihood that the detected flashing operation is the unauthorized flashing operation comprises determining the probability value based on a 53Attorney Docket No. 192091 number of times that flashing operations have been detected on the mobile device(see US 20200042306, Kiyama, para. 0117, where a probability is determined based on the number of times software has been updated). 	It would have been obvious to one of ordinary skill in the art before the effective (see Kiyama,para. 0007)


5.) Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140317612, Ayanam in view US 20200042306, Kiyama and further in view of US 20140380293, Nagai

 	In regards to claim 8, the combination of Ayanam and Kiyama teach the method of claim 7. The combination of Ayanam and Kiyama do not teach wherein determining the probability value that identifies the likelihood that the detected flashing operation is the unauthorized flashing operation comprises determining, based on the evaluation result, whether an International Mobile Equipment Identity (IMEI) number, subsidy lock or security critical information was erased from the mobile device 	However, Nagai teaches wherein determining the probability value that identifies the likelihood that the detected flashing operation is the unauthorized flashing operation comprises determining, based on the evaluation result, whether an International Mobile Equipment Identity (IMEI) number, subsidy lock or security critical information was erased from the mobile device (see US 20140380293, Nagai, para. 0117, where a patch extraction unit determines whether a patch[i.e. security critical information] has been deleted[i.e. erased]). (see Nagai, para. 0008)6.) Claims 9, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140317612, Ayanam in view US 20200042306, Kiyama and further in view of US 20140380293, Nagai and further in view of US 20190272113, Chamness

 	In regards to claim 9, the combination of Ayanam, Kiyama, and Nagai teach the method of claim 8. The combination of Ayanam, Kiyama, and Nagai do not teach further comprising setting the probability value greater than the threshold value in response to determining that the IMEI number, subsidy lock or security critical information was erased from the mobile device. However, Chamness teaches further comprising setting the probability value greater than the threshold value in response to determining that the IMEI number, subsidy lock or security critical information was erased from the mobile device (see US 20190272113, Chamness, para. 0042, where a probability exceeding a threshold may be indicative of information being deleted).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ayanam, Kiyama, and Nagai with the teaching of Chamness because a user would have been (see Chamness, para. 0001)
 	In regards to claim 18, the combination of Ayanam and Kiyama teach the mobile device of claim 17. The combination of Ayanam and Kiyama do not teach wherein the processor is configured with processor-executable software instructions to: determine the probability value that identifies the likelihood that the detected flashing operation is the unauthorized flashing operation by determining, based on the evaluation result, whether an International Mobile 49Attorney Docket No. 192091 Equipment Identity (IMEI) number, subsidy lock or security critical information was erased from the mobile device 	However, Nagai teaches wherein the processor is configured with processor-executable software instructions to: determine the probability value that identifies the likelihood that the detected flashing operation is the unauthorized flashing operation by determining, based on the evaluation result, whether an International Mobile 49Attorney Docket No. 192091 Equipment Identity (IMEI) number, subsidy lock or security critical information was erased from the mobile device (see US 20140380293, Nagai, para. 0117, where a patch extraction unit determines whether a patch[i.e. security critical information] has been deleted[i.e. erased]);  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ayanam (see Nagai, para. 0008); and  	the combination of Ayanam, Kiyama, and Nagai do not teach set the probability value greater than the threshold value in response to determining that the IMEI number, subsidy lock or security critical information was erased from the mobile device 	However, Chamness teaches set the probability value greater than the threshold value in response to determining that the IMEI number, subsidy lock or security critical information was erased from the mobile device (see US 20190272113, Chamness, para. 0042, where a probability exceeding a threshold may be indicative of information being deleted).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ayanam, Kiyama, and Nagai with the teaching of Chamness because a user would have been motivated to use probabilistic utilization of storage usage in the system taught by the combination of Ayanam, Kiyama, and Nagai in order to minimize the risk of exceeding the storage capacity of the system(see Chamness, para. 0001)

 	In regards to claim 27, the combination of Ayanam and Kiyama teach the non-transitory computer readable storage medium of claim 26. The combination of Ayanam and Kiyama do not teach wherein: the stored processor-executable software instructions are configured to cause a  (see US 20140380293, Nagai, para. 0117, where a patch extraction unit determines whether a patch[i.e. security critical information] has been deleted[i.e. erased]);  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ayanam and Kiyama with the teaching of Nagai because a user would have been motivated to select the optimum software patch for the system taught by the combination of Ayanam and Kiyama in order to enable the system to perform at peak performance(see Nagai, para. 0008); and  	the combination of Ayanam, Kiyama, and Nagai do not teach the stored processor-executable software instructions are configured to cause a processor to perform operations further comprising:  (see US 20190272113, Chamness, para. 0042, where a probability exceeding a threshold may be indicative of information being deleted). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Ayanam, Kiyama, and Nagai with the teaching of Chamness because a user would have been motivated to use probabilistic utilization of storage usage in the system taught by the combination of Ayanam, Kiyama, and Nagai in order to minimize the risk of exceeding the storage capacity of the system(see Chamness, para. 0001)



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is .  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/Examiner, Art Unit 2438                                                                                                                                                                                                        


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438